Case: 20-1237   Document: 50    Page: 1    Filed: 08/11/2021




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

         SEABED GEOSOLUTIONS (US) INC.,
                   Appellant

                           v.

                  MAGSEIS FF LLC,
                        Appellee
                 ______________________

                       2020-1237
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 00960.
                  ______________________

                Decided: August 11, 2021
                 ______________________

    JOHN R. LANE, Fish & Richardson, PC, Houston, TX,
 argued for appellant. Also represented by DANIELLE J
 HEALEY, BRIAN GREGORY STRAND.

    RUBEN JOSE RODRIGUES, Foley & Lardner LLP, Boston,
 MA, argued for appellee. Also represented by JEFFREY
 COSTAKOS, Milwaukee, WI.
                ______________________

    Before MOORE, Chief Judge, LINN and CHEN, Circuit
                         Judges.
Case: 20-1237    Document: 50      Page: 2    Filed: 08/11/2021




 2           SEABED GEOSOLUTIONS (US) INC.   v. MAGSEIS FF LLC



 MOORE, Chief Judge.
     Seabed Geosolutions (US) Inc. appeals a final written
 decision of the Patent Trial and Appeal Board concluding
 that Seabed failed to prove the challenged claims of U.S.
 Reissue Patent No. RE45,268 were anticipated or would
 have been obvious. Seabed Geosolutions (US), Inc. v.
 Magseis FF LLC, No. IPR2018-00960, 2019 WL 6442060
 (P.T.A.B. Nov. 26, 2019) (Board Decision). Because the
 Board erred in construing the claims of the ’268 patent, we
 vacate and remand.
                        BACKGROUND
     The ’268 patent is directed to seismometers for use in
 seismic exploration. ’268 patent at Abstract. Seismic ex-
 ploration generally involves sending an acoustic signal into
 the earth and using seismic receivers called geophones to
 detect “seismic reflections” from subsurface structures. Id.
 at 1:27–35, 47–52. Every independent claim of the ’268 pa-
 tent recites, in pertinent part, a “geophone internally fixed
 within” either a “housing” or an “internal compartment” of
 a seismometer. Id. at claims 1, 5, 21, 22.
     Magseis FF LLC’s predecessor 1 sued Seabed for patent
 infringement in the United States District Court for the
 Southern District of Texas. Magseis FF LLC v. Seabed Ge-
 osolutions (US) Inc., No. 4:17-cv-01458 (S.D. Tex. filed May
 11, 2017). On April 27, 2018, Seabed petitioned for inter
 partes review of the ’268 patent on multiple grounds. The
 Board instituted review and found that the cited prior art
 did not disclose the geophone limitation. Based on that
 finding, the Board determined Seabed failed to prove the
 challenged claims were unpatentable. Seabed appeals, ar-
 guing the Board erred in its construction of the geophone


     1   Fairfield Industries Inc. transferred all relevant
 assets to Fairfield Seismic LLC, which changed its name to
 Magseis FF LLC. J.A. 338.
Case: 20-1237     Document: 50     Page: 3    Filed: 08/11/2021




 SEABED GEOSOLUTIONS (US) INC.   v. MAGSEIS FF LLC           3



 limitation.    We have jurisdiction under 28 U.S.C.
 § 1295(a)(4)(A).
                         DISCUSSION
     We review the Board’s ultimate claim construction and
 any supporting determinations based on intrinsic evidence
 de novo. Personalized Media Commc’ns, LLC v. Apple Inc.,
 952 F.3d 1336, 1339 (Fed. Cir. 2020). We review subsidiary
 fact findings involving extrinsic evidence for substantial
 evidence. Id.
     For inter partes review petitions filed before November
 13, 2018, the Board uses the broadest reasonable interpre-
 tation (BRI) standard to construe claim terms. See 37
 C.F.R. § 42.100(b) (2017). Under that standard, “claims
 are given their broadest reasonable interpretation con-
 sistent with the specification, not necessarily the correct
 construction under the framework laid out in Phillips.”
 PPC Broadband, Inc. v. Corning Optical Commc’ns RF,
 LLC, 815 F.3d 734, 742 (Fed. Cir. 2016) (citing Phillips v.
 AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005) (en banc)). But
 we still “give[] primacy” to intrinsic evidence, and we resort
 to extrinsic evidence to construe claims only if it is con-
 sistent with the intrinsic evidence. Tempo Lighting, Inc. v.
 Tivoli, LLC, 742 F.3d 973, 977 (Fed. Cir. 2014); see also
 Phillips, 415 F.3d at 1318 (“[A] court should discount any
 expert testimony ‘that is clearly at odds with the claim con-
 struction mandated by the claims themselves, the written
 description, and the prosecution history.’” (quoting Key
 Pharms. v. Hercon Labs. Corp., 161 F.3d 709, 716 (Fed. Cir.
 1998))).
     The Board construed “geophone internally fixed within
 [the] housing” to require a non-gimbaled geophone. It
 found, based entirely on extrinsic evidence, that “fixed” had
 a special meaning in the relevant art at the time of the in-
 vention: “not gimbaled.” Board Decision, 2019 WL
 6442060, at *7–8. For claim construction, however, we
 begin with the intrinsic evidence, which includes the
Case: 20-1237     Document: 50     Page: 4    Filed: 08/11/2021




 4           SEABED GEOSOLUTIONS (US) INC.   v. MAGSEIS FF LLC



 claims, written description, and prosecution history. See
 Tempo Lighting, 742 F.3d at 977. If the meaning of a claim
 term is clear from the intrinsic evidence, there is no reason
 to resort to extrinsic evidence. See Profectus Tech. LLC v.
 Huawei Techs. Co., 823 F.3d 1375, 1380 (Fed. Cir. 2016)
 (“Extrinsic evidence may not be used ‘to contradict claim
 meaning that is unambiguous in light of the intrinsic evi-
 dence.’” (quoting Phillips, 415 F.3d at 1324)).
     The claims recite a “geophone internally fixed within
 [the] housing.” We conclude, based upon the intrinsic evi-
 dence, that the word fixed here carries its ordinary mean-
 ing, i.e., attached or fastened. See J.A. 2435–36. The
 adverb internally and the preposition within straddling the
 word fixed indicate that it specifies the geophone’s relation-
 ship with the housing, not the type of geophone. The plain
 language therefore supports interpreting “internally fixed
 within” to mean mounted or fastened inside.
     This construction is consistent with the specification,
 which is “‘the single best guide to the meaning of [the] dis-
 puted term.’” Phillips, 415 F.3d at 1320–21 (quoting
 Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582
 (Fed. Cir. 1996)). The specification describes mounting the
 geophone inside the housing as a key feature of the inven-
 tion. By contrast, it says nothing about the geophone being
 gimbaled or non-gimbaled. Given that context, a skilled
 artisan would understand the claim term “geophone inter-
 nally fixed within [the] housing” merely specifies where the
 geophone is mounted and has nothing to do with gimbaling.
      The specification claims it was “conventional thinking”
 to separate the geophone from a seismometer’s other com-
 ponents to maximize coupling with the earth. ’268 patent
 at 2:42–49. This required external cabling, which the spec-
 ification criticizes as expensive, difficult to handle and
 maintain, and susceptible to failure in extreme environ-
 ments. Id. at 2:23–37, 2:49–54, 3:34–48. To avoid these
 issues, the specification discloses a geophone that is
Case: 20-1237      Document: 50      Page: 5     Filed: 08/11/2021




 SEABED GEOSOLUTIONS (US) INC.    v. MAGSEIS FF LLC             5



 “[d]isposed” and “internally mounted within” the seismo-
 meter housing. Id. at 6:30–32, 43–45; see also id. at 4:15–
 19 (“[A]ll of the electronics are disposed within or on the
 case, including a geophone package . . . .”). This had alleg-
 edly never been done before. Id. at 7:31–34 (“[N]one of the
 prior art devices comprise a self-contained seismic record-
 ing unit as described herein. Rather, the prior art units
 separate the geophone package from the electronics of the
 rest of the unit.”). The specification touts its integrated ap-
 proach, repeating 18 times that the invention is “self-con-
 tained” and explaining that it “requires no external wiring
 or connection.” Id. at 6:43–45. The specification does not
 purport to disclose a particular type of geophone. See id. at
 6:49–55 (stating that the invention uses “conventional ge-
 ophones”). These disclosures make clear that the crux of
 the invention is mounting a generic geophone inside the
 housing. This supports an interpretation of the claimed
 “geophone internally fixed within [the] housing” as requir-
 ing mounting any type of geophone in the housing.
      The specification never mentions gimbaled or non-gim-
 baled geophones, nor does it provide a reason to exclude
 gimbals. That silence does not support reading the claims
 to exclude gimbaled geophones. Cf. Santarus, Inc. v. Par
 Pharm., Inc., 694 F.3d 1344, 1351 (Fed. Cir. 2012) (“Nega-
 tive claim limitations are adequately supported when the
 specification describes a reason to exclude the relevant lim-
 itation.”); Williams v. Gen. Surgical Innovations, Inc., 60 F.
 App’x 284, 287 (Fed. Cir. 2003) (non-precedential) (“The ab-
 sence of a requirement to leave the expander in place is not
 a teaching to remove it.”). Magseis admits that gimbaled
 geophones were common in the art, yet there is no mention
 of them in the specification. Appellee’s Br. 44 (“At the time
 of filing, . . . for marine applications, . . . historically gim-
 baled geophones were used.”). The specification does, how-
 ever, disclose a gimbaled clock, revealing that the applicant
 was aware of gimbals at the time of the invention. ’268
 patent at Abstract, 4:20–22, 7:66–8:7. If the patentee had
Case: 20-1237    Document: 50     Page: 6     Filed: 08/11/2021




 6           SEABED GEOSOLUTIONS (US) INC.   v. MAGSEIS FF LLC



 wanted to distinguish between gimbaled and non-gimbaled
 geophones, it knew how to do so and could have indicated
 as much in the specification. But it did not.
     Magseis’ argument that the specification limits the
 claims to a non-gimbaled geophone is unpersuasive. See
 Appellee’s Br. 8–10. Magseis cites Figure 1 and the text at
 column 6, lines 43 through 49. Id. We do not agree that
 the cited portions of the specification describe a non-gim-
 baled geophone. Figure 1 is a rudimentary schematic that
 depicts geophone 18 as a mere black box inside compart-
 ment 16:




 Magseis’ expert, Rocco Detomo, testified that Figure 1 is
 “not a mechanical drawing.” J.A. 1670 at 291:5–12. As for
 column 6, it merely discloses a “conventional geophone[]”
 that is “internally mounted within pod 10 and thus re-
 quires no external wiring or connection.” ’268 patent at
 6:43–55. Silence about gimbals does not evidence the ab-
 sence of gimbals. We therefore reject Magseis’ argument
 that the specification describes only a non-gimbaled geo-
 phone.
Case: 20-1237    Document: 50      Page: 7    Filed: 08/11/2021




 SEABED GEOSOLUTIONS (US) INC.   v. MAGSEIS FF LLC          7



     Consistent with the specification, the prosecution his-
 tory suggests the construction of the word fixed as mounted
 or fastened. Each time the word fixed came up in prosecu-
 tion, the applicant and examiner understood it in its ordi-
 nary sense, i.e., mounted or fastened. For example, to
 support the geophone limitation, the applicant cited the
 specification’s disclosure of a geophone “disposed, and elec-
 trically connected, within the internal compartment.” 2 J.A.
 710. In doing so, the applicant implicitly equated the claim
 term “internally fixed within” with “disposed, and electri-
 cally connected, within.” That equivalence reveals the ap-
 plicant understood the word fixed to mean mounted. Other
 discussions of the word fixed in the prosecution history are
 similar. See J.A. 1484 (examiner equating “internally fixed
 in the housing” with “mounted . . . within the case”); J.A.
 3059 (examiner distinguishing a geophone that is “fixed in-
 side of the housing” from a geophone that is ejected from
 the housing); J.A. 3083–84 (applicant adding “fixed” to the
 claims and drawing the same distinction the examiner did).
 The prosecution history therefore supports interpreting
 the claims according to the common usage of the word
 fixed.
     We reject Magseis’ contention that Seabed waived cer-
 tain arguments concerning the prosecution history by fail-
 ing to raise them below. The doctrine of waiver does not
 preclude a party from supporting its original claim con-
 struction with new citations to intrinsic evidence of record.
 See Interactive Gift Express, Inc. v. Compuserve Inc., 256
 F.3d 1323, 1346 (Fed. Cir. 2001). Seabed’s arguments on
 appeal do not change the scope of the construction it



     2   Because the ’268 patent is a reissue patent, the ap-
 plicant had to provide “an explanation of the support in the
 disclosure of the patent for [any] changes made to the
 claims,” which included the addition of claim 22. 37 C.F.R.
 § 1.173(c).
Case: 20-1237     Document: 50      Page: 8    Filed: 08/11/2021




 8           SEABED GEOSOLUTIONS (US) INC.    v. MAGSEIS FF LLC



 advanced below, i.e., that “internally fixed within” does not
 exclude gimbaled geophones. J.A. 446–51. And Magseis
 does not claim that Seabed’s arguments rely on intrinsic
 evidence that was not in the record below. Accordingly, we
 see no waiver.
      The intrinsic evidence consistently informs a skilled ar-
 tisan that “fixed” in the claims means mounted or fastened.
 Given the clarity of the intrinsic evidence, resort to extrin-
 sic evidence is unnecessary. Thus, to the extent the Board
 relied on extrinsic evidence to alter the meaning of “fixed”
 that is clear from the intrinsic evidence, that was error.
                         CONCLUSION
     The intrinsic evidence as a whole supports an interpre-
 tation of “geophone internally fixed within [the] housing”
 that does not exclude gimbaled geophones. The Board
 erred in reaching a narrower interpretation. We therefore
 vacate and remand for further proceedings consistent with
 this opinion.
                VACATED AND REMANDED
                            COSTS
 Costs to Appellants.